Name: Council Decision (CFSP) 2015/1782 of 5 October 2015 repealing Common Position 2004/487/CFSP concerning further restrictive measures in relation to Liberia and amending Common Position 2008/109/CFSP concerning restrictive measures imposed against Liberia
 Type: Decision
 Subject Matter: international affairs;  Africa;  international trade;  international security
 Date Published: 2015-10-06

 6.10.2015 EN Official Journal of the European Union L 259/25 COUNCIL DECISION (CFSP) 2015/1782 of 5 October 2015 repealing Common Position 2004/487/CFSP concerning further restrictive measures in relation to Liberia and amending Common Position 2008/109/CFSP concerning restrictive measures imposed against Liberia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 29 April 2004, the Council adopted Common Position 2004/487/CFSP (1) providing for certain financial measures. (2) On 12 February 2008, the Council adopted Common Position 2008/109/CFSP (2) providing for travel restrictions and an arms embargo. (3) On 9 December 2014, the United Nations Security Council adopted UNSCR 2188 (2014) with regard to Liberia, extending the measures on travel and the arms embargo for a period of nine months. (4) On 2 September 2015 the United Nations Security Council adopted UNSCR 2237 (2015) with regard to Liberia, terminating the travel and financial measures set out in paragraph 4 of UNSCR 1521 (2003) and paragraph 1 of UNSCR 1532 (2004) and renewing the arms embargo with regard to all non-governmental entities and individuals operating in the territory of Liberia until 2 June 2016. (5) Common Position 2008/109/CFSP should therefore be amended accordingly and Common Position 2004/487/CFSP should be repealed. (6) Further action by the Union is needed in order to implement certain measures, HAS ADOPTED THIS DECISION: Article 1 Article 3 of Common Position 2008/109/CFSP is hereby deleted. Article 2 Article 4 of Common Position 2008/109/CFSP shall be renumbered Article 3. Article 5 of Common Position 2008/109/CFSP shall be renumbered Article 4. Article 3 Common Position 2004/487/CFSP is hereby repealed. Article 4 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Luxembourg, 5 October 2015. For the Council The President N. SCHMIT (1) Council Common Position 2004/487/CFSP of 29 April 2004 concerning further restrictive measures in relation to Liberia (OJ L 162, 30.4.2004, p. 116). (2) Council Common Position 2008/109/CFSP of 12 February 2008 concerning restrictive measures against Liberia (OJ L 38, 13.2.2008, p. 26).